DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13, 15-18, and 21-25 are currently pending. Claims 1-9, 11, 13, 15-18, and 21-25 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8 of the response, filed October 6, 2021, with respect to the objections of Claims 1-20 and 35 U.S.C. 112(b) rejection of Claim 20 have been fully considered and are persuasive in light of amendments. The objections of Claims 1-20 and 35 U.S.C. 112(b) rejection of Claim 20 have been withdrawn. 
Applicant’s arguments, see Pg. 8-11 of the response, filed with respect to the rejection(s) of claims 1-3, 6, 8, 10, 11, and 15-18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cairo et al. (US 2008/0253887 A1). Cairo was previously cited as pertinent art. 
Regarding Claims 1 and 18, Applicant’s arguments are found to be persuasive. Cortequisse (US 2016/0258297 A1) does not expressly teach the second portion having a second lateral thickness that is less than the first lateral thickness as claimed. However, such a limitation would have been obvious in view of Cairo as detailed in the rejection below. 
Remaining arguments regarding the 35 U.S.C. 103 rejections depend upon the arguments with respect to Claim 1 addressed above. 
New Claims 21-25 will be addressed in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 11, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 2016/0258297 A1), hereinafter Cortequisse, in view of Cairo et al. (US 2008/0253887 A1), hereinafter Cairo.
Regarding Claim 1, Figures 3 and 5 of Cortequisse teach a vane for a gas turbine engine, comprising: an airfoil (26) extending along a camber line (66) between a leading edge (38) and a trailing edge (40), the airfoil (26) extending along a span line (up and down in Figure 3) between an inner end (end proximate 48) and an outer end (end proximate 30), the airfoil (26) extending laterally between a first side (52) and a second side (54), and the airfoil (26) including a base section (70), a first side section (section of 36 from 70 to 52), a second side section (section of 36 from 70 to 54) and a sheath (46); the base section (70) extending along the span line between the inner end and the outer end, the base section (70) laterally between the first side section and the second side section, and the base section (70) comprising a metal material; the first side section connected to the base section (70) and partially forming the first side (52) of the airfoil (26), the first side section comprising a first non-metal material;  the second side section connected to the base section (70) and partially forming the second side (54) of the airfoil (26), the second side section comprising a second non-metal material; the sheath (46) at least partially forming an edge (38) of the airfoil (26), wherein the edge is the leading edge (38) of the airfoil (26); the base section (70) having a first portion (portion proximate end 30 or 48) and a second portion (portion inward of end 30 or outward of end 48) aligned along the camber line (66); the first portion between the second portion and one of the inner end (end proximate 48) and the outer end (end proximate 30) along the span line; the first portion having a first lateral thickness, the second portion having a second lateral thickness; and at least one of the first side section or the second side section overlapping the first portion and the second portion at a spanwise intersection (between portions) between the first portion and the second portion; and connected to the first portion and the second portion. Paragraph [0047] notes the exemplary embodiment to be for a gas turbine engine. Paragraph [0059] gives examples of the reinforcement (42), which comprises the base section (70) and sheath (46) according to paragraphs [0054-0055], being metallic and examples of the body (36), which forms the first and second side sections, being a non-metal material. 
Cortequisse does not expressly teach the second portion having a second lateral thickness that is less than the first lateral thickness as claimed. However, having different thicknesses would have been obvious in view of Cairo. 
Figure 5 of Cairo teaches a blade for a gas turbine engine with a base section (54) comprising a metal material, a first side section (one of 58) comprising a first non-metal material, and a second side section (other one of 58) comprising a second non-metal material [0015]. The base section (54) has a first portion (proximate 86, 90) having a first lateral thickness; a second portion (radially inward of 86 or radially outward of 90) having a second lateral thickness that is less than the first lateral thickness. See also annotated Figure 5’ below. The difference in thickness is a result of a tapering portion formed at (86, 90). The taper reduces the amount of reactive force generated by the side sections (58) that is transferred to the base (54), thereby reducing the likelihood that the bond between the base (54) and the side sections (58) fails. Although Cairo is with respect to a blade, similar considerations would be made to the structure of Cortequisse, since the teachings of Cortequisse are related to an airfoil of a gas turbine engine having a metallic base with composite sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse such that the first portion has a first lateral thickness and the second portion has a second lateral thickness less 

    PNG
    media_image1.png
    779
    634
    media_image1.png
    Greyscale

Regarding Claim 2, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the sheath (46) completely forms the edge (38) of the airfoil (26). 
Regarding Claim 3, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the edge (38) of the airfoil (26) is the leading edge (38) of the airfoil (26). 
Regarding Claim 6, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the sheath (46) is bonded to the base section (70), the first side section (section of 36 from 70 to 52) and the second side section (section of 36 
Regarding Claim 8, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figures 3 and 5 of Cortequisse teach wherein the airfoil (26) has an inner end portion (portion proximate 48) at the inner end, an outer end portion (portion proximate 30) at the outer end and an intermediate portion (any portion between 48 and 30) extending along the span line between the inner end portion and the outer end portion; at least the base section (70), the first side section (section of 36 from 70 to 52), the second side section (section of 36 from 70 to 54), and the sheath (46) collectively form the intermediate portion; and at least the base section (70) and the sheath (46) collectively form at least one of the inner end portion or the outer end portion. Paragraph [0064] notes the cross-section shown in Figure 5 may be observed on a majority or substantially all of the airfoil (26). The term “at least” is treated as being open ended, meaning that the structure may comprise more than what is explicitly listed in the claim. 
Regarding Claim 11, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the base section (70) extends along the camber line (66) through a channel (in which 70 resides) which is laterally between the first side section (portion of 36 from 70 to 52) and the second side section (portion of 36 from 70 to 54). 
Regarding Claim 15, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein the base section (70) is configured as an aperture free body at least between the first side section (section of 36 between 70 and 52) and the second side section (section of 36 between 70 and 54). There are two possible interpretations regarding this claim. First, according to the scope of Claim 1, the base section is “between the inner end and the outer end”. Rather than all of (70), a portion of (70) is interpretable as a base section. Any section of (70) between the ends and exhibits the cross-section shown in Figure 5 satisfies the 
Regarding Claim 16, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein at least one of the first non-metal material or the second non-metal material comprises a fiber-reinforced composite material (material of 36) [0059].
Regarding Claim 17, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse teaches wherein the vane is configured as a structural guide vane of the gas turbine engine, as exemplified by vanes forming (26) in Figure 2 satisfying the broadest reasonable interpretation of “structural guide vane”.
Regarding Claim 21, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse and Cairo teach wherein both the first side section and the second side section overlap the first portion and the second portion at the spanwise intersection between the first portion and the second portion; and are connected to the first portion and the second portion. See for example, Figure 5’ of Cairo above with first and second side sections (58) overlapping the first portion and the second portion at the spanwise intersection.
 Regarding Claim 22, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
The modification by Cairo in Claim 1 results wherein the base section laterally tapers as the first portion extends along the span line to the spanwise intersection between the first portion and the second portion, as exemplified by tapers (86, 90) in Figure 5 of Cairo. See also annotated Figure 5’ of Cairo above. 
Regarding Claim 23, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse and Cairo teach wherein the first lateral thickness and the second lateral thickness are measured at the spanwise intersection between the first portion and the second portion. See for example Figure 5’ of Cairo above for an exemplary interpretation of locations of the portions and intersection. 
Regarding Claim 24, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse and Cairo teach wherein the first portion and the second portion are laterally spaced from the first side and the second side at the spanwise intersection between the first portion and the second portion. See for example Figure 5’ of Cairo above, where the portions are spaced from the sides (exterior of 58) due to them being covered by the composite side sections (58). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse and Cairo as applied to Claim 1 above, and further in view of Backhouse (US 2017/0282466 A1), hereinafter Backhouse. 
Regarding Claim 4, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Cortequisse does not expressly teach wherein the edge of the airfoil is the trailing edge as claimed. However, forming a sheath at the trailing edge would have been obvious in view of Backhouse. 
Figure 4 of Backhouse teaches an airfoil (1) having a sheath formed at the trailing edge (15) of the airfoil (1) as well as the leading edge (14). Backhouse notes that the edges of blades formed by composite materials may be covered by a protective sheath to allow the blade to withstand impact from foreign objects. This also applies to vane elements as well [0004]. According to paragraph [0059] of Cortequisse, the body (36) may be made of composite material, therefore the vane taught by Cortequisse would benefit from the teachings of Backhouse. 

Regarding Claim 5, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figure 5 of Cortequisse teaches wherein the edge of the airfoil (26) is the leading edge (38) of the airfoil (26). 
Cortequisse does not expressly teach a second sheath as claimed. However, providing a second sheath at least partially forming the trailing edge of the airfoil would have been obvious in view of Backhouse for the same reasons set forth in the rejection of Claim 4 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo by further including a second sheath at least partially forming the trailing edge of the airfoil as suggested by Backhouse, to provide the benefit of allowing the airfoil to better withstand impact since both the leading and trailing edges are recognized to be suitable for sheaths. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse and Cairo as applied to Claims 1 and 8 above, and further in view of Weisse (US 2018/0030995 A1), hereinafter Weisse.
Regarding Claim 7, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figure 3 of Cortequisse teaches wherein the airfoil (26) has a span length extending along the span line (in radial direction) between the inner end (end proximate 48) and the outer end (end proximate 30) of the airfoil (26). 

Figure 2 of Weisse teaches an airfoil (100) with a first side section (120) comprising a composite material [0029]. An end-to-end length of the first side section (120) along the span line is less than the span length of the airfoil (100). The remaining metallic portions give mechanical strength to the blade while the composite portions provide stiffness while reducing overall weight. Therefore, the stiffness of the blade, which is affected by the ratio of metallic to composite portions, may be adjusted [0035]. Portions, such as the inner and outer ends (104, 103), may remain metallic and adjusted according to desired operating conditions of the turbine [0037]. Although Weisse is with respect to a fan blade, similar considerations would be made to the structure of Cortequisse, since the teachings of Cortequisse are related to an airfoil of a gas turbine engine having a metallic base with composite sections. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo such that the end-to-end length of the first side along the span line is less than the span length as suggested by Weisse, since one of ordinary skill would adjust the portions which are composite and portions which are metallic according to desired stiffness of the airfoil and operating conditions of the turbine. 
Regarding Claim 9, Cortequisse and Cairo teach the vane as set forth in Claim 8. 
Cortequisse does not expressly teach wherein neither the first nor second side section forms at least one of the inner end portion or the outer end portion as claimed. However, not forming the side sections at the end portions would have been obvious in view of Weisse. 
side section (120) does not form at least one of the inner end portion (proximate 104) or the outer end portion (proximate 103) of the airfoil (100). As similarly noted with respect to the rejection of Claim 7 above, metallic portions give mechanical strength to the blade while the composite portions provide stiffness while reducing overall weight. Therefore, the stiffness of the blade, which is affected by the ratio of metallic to composite portions, may be adjusted [0035]. Portions, such as the inner and outer ends (104, 103), may remain metallic and adjusted according to desired operating conditions of the turbine [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Cairo such that neither the first side section nor the second side section forms at least one of the inner end portion or the outer end portion as suggested by Weisse, since one of ordinary skill would adjust the portions which are composite and portions which are metallic according to desired stiffness of the airfoil and operating conditions of the turbine.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse and Cairo as applied to Claim 1 above, and further in view of Manteiga et al. (US 6,371,725 B1), hereinafter Manteiga.
Regarding Claims 13, Cortequisse and Cairo teach the vane as set forth in Claim 1. 
Figure 2 of Cortequisse teaches a platform (radially inner end of 26). Figure 3 teaches the base section (70) extending along the span line (between radially inwards to outwards). 
Cortequisse does not expressly teach the base section being formed integrally with the platform. However, an integral formation would have been obvious in view of Manteiga. 
formed integrally with a platform (30, 32). The integral formation of the platforms eliminates the presence of gaps compared to assemblies with discrete platforms, thereby improving aerodynamic efficiency (Col. 3, Lines 27-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane assembly taught by Cortequisse-Cairo such that the base section is formed integrally with the platform as suggested by Manteiga, to provide the benefit of improving aerodynamic efficiency through gap elimination. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse in view of Weisse and Cairo. 
Regarding Claim 18, Figures 3 and 5 of Cortequisse teach a vane for a gas turbine engine, comprising: an airfoil (26) extending longitudinally between a first edge (38) and a second edge (40), the airfoil (26) extending spanwise between an inner end (end proximate 48) and an outer end (end proximate 30), the airfoil (26) extending laterally between a first side (52) and a second side (54), and the airfoil (26) including a base section (70), a first side section (section of 36 from 70 to 52), and a second side section (section of 36 from 70 to 54) and a sheath (46); the base section (70) laterally between the first side section and the second side section, and the base section (70) comprising a metal material; the first side section connected to the base section (70) and partially forming the first side (52) of the airfoil (26), and the first side section comprising a first non-metal material;  the second side section connected to the base section (70) and partially forming the second side (54) of the airfoil (26), and the second side section comprising a second non-metal material; the sheath (46) partially forming an exterior surface of the airfoil (26) and attached to the base section (70); the base section including a first 
Cortequisse does not expressly teach the first section partially forming the first side and the second side, and the first section abutted spanwise against an end of the first side section and an end of the second side section as claimed. However, the first section partially forming the first side and the second side would have been obvious in view of Weisse. 
Figure 2 of Weisse teaches an airfoil (100) with a first side section (120) and second side section (120 on not shown side) comprising a composite material [0029]. The first section (ends of base 110 proximate 103 or 104) partially forming the first side and the second side (side surfaces of 100), the first section abutted spanwise against an end of the first side section (120) and an end of the second side section (120). The remaining metallic portions give mechanical strength to the blade while the composite portions provide stiffness while reducing overall weight. Therefore, the stiffness of the blade, which is affected by the ratio of metallic to composite portions, may be adjusted [0035]. Portions, such as the inner and outer ends (104, 103), may remain metallic and adjusted according to desired operating conditions of the turbine [0037]. Although Weisse is with respect to a fan blade, similar considerations would be made to 
It would have been obvious to one of ordinary skill in the art to modify the vane taught by Cortequisse such that the first section partially forms the first side and the second side, and the first section abutted spanwise against an end of the first side section and an end of the second side section as suggested by Weisse, since one of ordinary skill would adjust the portions which are composite and portions which are metallic according to desired stiffness of the airfoil and operating conditions of the turbine.
Cortequisse and Weisse do not expressly teach the first portion having a first portion lateral thickness that is greater than a second portion lateral thickness of the second portion and that is less than a first section lateral thickness of the first section as claimed. However, the thicknesses would have been obvious in view of Cairo.  
Figure 5 of Cairo teaches a blade for a gas turbine engine with a base section (54) comprising a metal material, a first side section (one of 58) comprising a first non-metal material, and a second side section (other one of 58) comprising a second non-metal material [0015]. A first portion (portion proximate 86 or 90) has a first portion lateral thickness that is greater than a second portion lateral thickness of the second portion (portion inward of 86 or outward of 90) and that is less than a first section lateral thickness of the first section (section outward of 86 or inward of 90 adjacent ends of 58). See also annotated Figure 5’ above. The difference in thickness is a result of a tapering portion formed at (86, 90). The taper reduces the amount of reactive force generated by the side sections (58) that is transferred to the base (54), thereby reducing the likelihood that the bond between the base (54) and the side sections (58) fails. Although Cairo is with respect to a blade, similar considerations would be made to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane taught by Cortequisse-Weisse such that the first portion has a first portion lateral thickness that is greater than a second portion lateral thickness of the second portion and that is less than a first section lateral thickness of the first section as suggested by Cairo, to provide the benefit of reducing the likelihood of bond failure between the base and side sections. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse in view of Lanfant et al. (US 2020/0003061 A1), hereinafter Lanfant.
Regarding Claim 25, Figure 1 of Cortequisse teaches a gas turbine engine, comprising: a fan section (16), a compressor section (4, 6), a combustor section (8), and a turbine section (10); an inner structure housing the compressor section (4, 6), the combustor section (8) and the turbine section (10); an outer structure housing the fan section (16); and a structural exit guide vane extending between and structurally tied to the inner structure and the outer structure, the structural exit guide vane configured to transfer loads between the inner structure and the outer structure (due to connection), the structural guide vane comprising an airfoil extending along a camber line between a leading edge (left end) and a trailing edge (right end), the airfoil extending along a span line between an inner end (radially inner end) and an outer end (radially outer end), the airfoil extending laterally between a first side and a second side (“sides” of the vane) (see annotated Figure 1’ below).

    PNG
    media_image2.png
    654
    896
    media_image2.png
    Greyscale

 Figures 3 and 5 show a compressor airfoil (26) extending along a camber line (66) between a leading edge (38) and a trailing edge (40), the airfoil (26) extending along a span line (up and down in Figure 3) between an inner end (end proximate 48) and an outer end (end proximate 30), the airfoil (26) extending laterally between a first side (52) and a second side (54), and the airfoil (26) including a base section (70), a first side section (section of 36 from 70 to 52), a second side section (section of 36 from 70 to 54) and a sheath (46); the base section (70) extending along the span line between the inner end and the outer end, the base section (70) laterally between the first side section and the second side section, and the base section (70) comprising a metal material; the first side section connected to the base section (70) and partially forming the first side (52) of the airfoil (26), the first side section comprising a first non-metal material;  the second side section connected to the base section (70) and partially forming the second side (54) of the airfoil (26), the second side section comprising a second non-metal material; and the sheath (46) at least partially forming an edge (38) of the airfoil (26), wherein the edge is the leading edge of the airfoil (38). Paragraph [0047] notes the exemplary embodiment to be for a gas turbine engine. Paragraph [0059] gives examples of the 
Cortequisse does not expressly teach the structural exit guide vane to have the structure of the compressor airfoil noted above. However, having a structural exit guide vane of similar structure would have been obvious in view of Lanfant. 
Figure 4A of Lanfant teaches a gas turbine engine having a vane structure wherein the vane comprises a portion (120) comprising composite material and a portion (130) comprising a metallic material [0041, 0046]. Lanfant acknowledges that the structural teaching is applicable to both a structural exit guide vane (outlet guide vane) and a stator vane of a compressor, due to a recognition that the teaching of blade structure is applicable to any fixed blade in the turbine [0024]. In view of Cortequisse, although Cortequisse is discussed in relation to a compressor airfoil, one of ordinary skill would recognize that the teachings of the structure would apply to any fixed blade to achieve similar benefits, such as the structural guide vane as done in Lanfant. Particularly, the structure of Cortequisse allows for better rigidity and lightness, as well as dampening of vibrations (Cortequisse, [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Cortequisse such that the structural guide vane has an airfoil extending along a camber line between a leading edge and a trailing edge, the airfoil extending along a span line between an inner end and an outer end, the airfoil extending laterally between a first side and a second side, and the airfoil including a base section, a first side section, a second side section and a sheath; the base section extending along the span line between the inner end and the outer end, the base section laterally between the first side section and the second side section, and the base section .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745